Citation Nr: 1446662	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  09-01 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to an initial rating greater than 30 percent prior to March 18, 2014, and greater than 50 percent thereafter, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from May 1969 to March 1971, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which granted the Veteran's claim of service connection for PTSD, assigning a 30 percent rating effective January 24, 2008.  The Veteran disagreed with this decision in January 2009.  He perfected a timely appeal in June 2009.

In February 2012, the Board denied the Veteran's higher initial rating claim for PTSD.  The Veteran, through an attorney, and VA's Office of General Counsel appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) by filing a Joint Motion for Remand (Joint Motion).  In February 2013, the Court granted the Joint Motion and vacated and remanded the Board's denial of the Veteran's higher initial rating claim for PTSD.

In January 2014, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ obtain the Veteran's updated VA and private treatment records and schedule him for appropriate examination to determine the nature and severity of his service-connected PTSD.  These records subsequently were associated with the Veteran's paperless electronic claims file and the examination occurred in March 2014.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In a June 2014 rating decision, the RO assigned a higher initial 50 percent rating effective March 18, 2014, for the Veteran's service-connected PTSD.  Because the initial ratings assigned to the Veteran's service-connected PTSD are not the maximum ratings available for this disability, this claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The record evidence shows that, prior to March 18, 2014, the Veteran's service-connected PTSD is manifested by, at worst, occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks due to such symptoms as intrusive nightly nightmares, daily flashbacks, sleep disturbance, night sweats, feelings of panic but without panic attacks, paranoia, anger, and anxiety.

2.  The record evidence shows that, effective March 18, 2014, the Veteran's service-connected PTSD is manifested by, at worst, occupational and social impairment with reduced reliability and productivity due to such symptoms as flashbacks, nightmares, distressing thoughts of military trauma, hypervigilance, and an exaggerated startle response.


CONCLUSION OF LAW

The criteria for an initial rating greater than 30 percent prior to March 18, 2014, and greater than 50 percent thereafter, for PTSD have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

The Veteran's higher initial rating claim for PTSD is a "downstream" element of the RO's grant of service connection for this disability in the currently appealed rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In February 2008, VA notified the Veteran of the information and evidence needed to substantiate and complete the service connection claim for PTSD, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the February 2008 VCAA notice was issued prior to the currently appealed rating decision issued in December 2008; thus, this notice was timely.  Because the Veteran's higher initial rating claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  And any defect in the notices provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board is aware of the decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) in which the Court held that, for an increased-compensation claim, section § 5103(a) requires, at a minimum, VA notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Relying on the informal guidance from VA's Office of General Counsel (OGC) and a VA Fast Letter issued in June 2008 (Fast Letter 08-16; June 2, 2008), the Board finds that Vazquez-Flores is not applicable.  According to OGC, because this claim concerns an appeal from an initial rating decision, VCAA notice obligations are satisfied fully once service connection has been granted.  Any further notice and assistance requirements are covered by 38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the appeals process, upon the filing of a timely NOD with respect to the initial rating or effective date assigned following the grant of service connection.  In any event, the Veteran was provided with appropriate Vazquez-Flores notice in January 2009.

In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.  To the extent that Dingess requires more extensive notice as to potential downstream issues such as disability rating and effective date, because the currently appealed rating decision was fully favorable to the Veteran on the issue of service connection for PTSD, and because the Veteran was fully informed of the evidence needed to substantiate this claim, the Board finds no prejudice to the Veteran in proceeding with the present decision.  See also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board although he declined to do so.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

The Veteran has been provided with VA examinations which address the current nature and severity of his service-connected PTSD.  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Higher Initial Rating for PTSD

The Veteran contends that his service-connected PTSD is more disabling than currently evaluated.  He specifically contends that this disability results in frequent panic attacks and serious memory problems.

Laws and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where, as in this case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected PTSD currently is evaluated as 30 percent disabling effective January 24, 2008, and as 50 percent disabling effective March 18, 2014, under 38 C.F.R. § 4.130, DC 9411.  See 38 C.F.R. § 4.130, DC 9411 (2013).  As relevant to this claim, a 30 percent rating is assigned under DC 9411 for PTSD manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned under DC 9411 for PTSD manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned under DC 9411 for PTSD manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), or an inability to establish and maintain effective relationships.  

A 100 percent rating is assigned under DC 9411 for PTSD manifested by total occupational and social impairment due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  Id. 

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  As relevant to this claim, a GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).

In Johnson, the Federal Circuit recently held that 38 C.F.R. § 3.321 required consideration of whether a Veteran is entitled to referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating based on the impact of his or her service-connected disabilities, individually or collectively, on the Veteran's "average earning capacity impairment" due to such factors as marked interference with employment or frequent periods of hospitalization.  See Johnson v. McDonald, No. 2013-7104 (Fed. Cir. Aug. 6, 2014); see also 38 C.F.R. § 3.321(b)(1).  As is explained below in greater detail, following a review of the record evidence, the Board concludes that the symptomatology experienced by the Veteran as a result of his service-connected disabilities, individually or collectively, does not merit referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating.  In other words, the record evidence does not indicate that the Veteran's service-connected disabilities, individually or collectively, show marked interference with employment or frequent periods of hospitalization or otherwise indicate that the symptomatology associated with them is not contemplated within the relevant rating criteria found in the Rating Schedule.

Factual Background & Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim for an initial rating greater than 30 percent prior to March 18, 2014, and greater than 50 percent thereafter, for PTSD.  The Veteran has contended that this disability is more disabling than currently evaluated and results in frequent panic attacks and serious memory problems.  The record evidence does not support the Veteran's assertions regarding worsening symptomatology due to his service-connected PTSD for either time period at issue in this appeal.  It shows instead that, prior to March 18, 2014, the Veteran's service-connected PTSD is manifested by, at worst, occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks due to such symptoms as intrusive nightly nightmares, daily flashbacks, sleep disturbance, night sweats, feelings of panic but without panic attacks, paranoia, anger, and anxiety (as noted on VA examination in November 2008).  For example, the Veteran's Vet Center records dated in 2008 show that he was diagnosed as having PTSD.  He also had a positive PTSD screen on VA outpatient treatment in February 2008.  

In March 2008, the Veteran's complaints included insomnia, irritability, and nightmares.  He denied any active suicidal or homicidal ideation or auditory or visual hallucinations.  The VA clinician stated, "[The Veteran] constantly uses the phrase, I have PTSD, I have PTSD.  He used this phrase during the whole time that he was here for the interview and if I didn't know any better I would say it was rehearsed."  The Veteran reported only getting 2-3 hours of sleep per night.  He had owned and run a bar for 38 years.  He was drinking up to 6 drinks per day.  There was no psychomotor agitation or retardation or tremors and "as a matter of fact his hands were rock solid steady."  Mental status examination of the Veteran showed full orientation, grossly intact cognitive function, no suicidal or homicidal ideation, no acute psychosis or hallucinosis, fair judgment and insight, linear, logical, and coherent thought process "with mostly goal direction," no obsessions or delusions, looseness of associations, grandiosity, or pressured speech.  The Veteran's GAF score was 68, indicating some mild symptoms or some difficulty in social, occupational, or school functioning but generally functioning pretty well and with some meaningful interpersonal relationships.  The Axis I diagnoses included rule-out PTSD.

In July 2008, the Veteran's complaints included lots of nightmares about his experiences in Vietnam "but he doesn't want to talk about what they are" and decreased energy.  He denied any suicidal or homicidal ideation or anxiety.  No psychomotor retardation, agitation, or tremors were noted.  "He feels life is generally worth living."  Mental status examination of the Veteran showed full orientation, grossly intact cognitive function, no suicidal or homicidal ideation, no acute psychosis or hallucinosis, fair judgment and insight, linear, logical, coherent, and goal-directed thought process, no obsessions or delusions, looseness of associations, grandiosity, or pressured speech, and impaired judgment and insight.  These findings largely were unchanged on subsequent VA outpatient treatment in September 2008.

On VA examination in November 2008, the Veteran's complaints included intrusive dreams, nightly nightmares, daily flashbacks, sleep disturbance, night sweats, feelings of panic but without panic attacks, paranoia, anger, and anxiety.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran worked as a bartender at a bar.  He reported that he only really trusted other Vietnam Veterans.  He also reported hearing voices at night.  "He is somewhat vague about this; I'm unsure if it exactly comes from his nightmares or if he actually hears these voices when getting ready to go to bed."  He denied any auditory hallucinations or manic symptoms.  He drank 6-8 drinks per day.  He had been married twice and his current ex-wife lived with him.  He had a good relationship with his 1 child.  

Mental status examination of the Veteran in November 2008 showed he was "fairly guarded and anxious," intermittent eye contact, appropriate speech, "very fidgety throughout the appointment and changes positions many times," casually dressed, fairly well-groomed, fairly good hygiene, clear, logical, and goal-oriented thoughts, no looseness of associations or pressured speech, no suicidal or homicidal ideation, no psychosis, reported problems with daily nightmares and flashbacks, reported difficulty with anger, irritability, and paranoia, grossly intact memory "although at times he does struggle to come up with names and dates," and fair attention, concentration, insight, and judgment.  The VA clinician stated that the Veteran "does have problems with nightmares and flashbacks.  He is also fairly paranoid and has somewhat of a down outlook on life."  The Veteran's GAF score was 50-55, indicating serious symptoms or any serious impairment in social, occupational, or school functioning or moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The VA clinician opined that the Veteran's PTSD most likely was due to active service.  The Axis I diagnoses included chronic PTSD.

In a March 2009 letter, a VA clinician stated that the Veteran was attending a PTSD support group once a month and had been attending these sessions since February 2009.

In statements on his June 2009 substantive appeal (VA Form 9), the Veteran contends that he experienced panic attacks more than once a week, experienced significant memory problems, and tended to isolate himself as a result of worsening symptomatology from his service-connected PTSD.  He also asserted that he continued to experienced nightmares related to his experiences in Vietnam.

In statements on a VA Form 21-4138 dated on March 2, 2014, the Veteran stated, "I have panic attacks every week and I have a tough time working with others.  I just don't want to be around anybody.  I want to be left alone!"

The record evidence shows that, prior to March 18, 2014, the Veteran's service-connected PTSD is manifested by, at worst, occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks due to such symptoms as intrusive nightly nightmares, daily flashbacks, sleep disturbance, night sweats, feelings of panic but without panic attacks, paranoia, anger, and anxiety (i.e., a 30 percent rating under DC 9411).  See 38 C.F.R. § 4.130, DC 9411 (2013).  It appears that the Veteran owned and operated a bar throughout this time period.  His GAF score in March 2008 indicated, at worst, mild symptoms.  Although he reported hearing voices at night on VA examination in November 2008, the VA clinician noted that this report was vague.  The November 2008 VA clinician also found the Veteran to be "fairly paranoid" although there was no psychosis found on mental status examination.  The Veteran's GAF score had worsened but indicated, at worst, serious symptoms.  

As noted in its January 2014 remand, the Board again acknowledges that both parties to the Joint Motion criticized the Board decision in February 2012 for not assessing the importance of what the Veteran reported regarding the presence of panic attacks on VA examination in November 2008.  See Board decision dated January 13, 2014, at pp. 11-12.  The Board notes in this regard that, at the Veteran's VA examination in November 2008, the VA clinician stated, "[The Veteran] reports that when he wakes up from a nightmare[], he usually is in a cold sweat and fairly panicky but does not feel he is necessarily having panic attacks from them."  This clinician also stated, "[The Veteran] doesn't report any panic attack like symptoms but does report [that] when he wakes up, he feels somewhat panicky and has the cold sweats usually."  The Veteran subsequently reported on his June 2009 substantive appeal that he was experiencing panic attacks more than once a week.  The Board notes in this regard that the Federal Circuit recently held that "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify."  See Young v. McDonald, 2013-7116, 2014 WL 4400766 *4 (Fed. Cir. Sept. 8, 2014).  A careful reading of the November 2008 VA examination report indicates that, when asked on 2 different occasions by the VA clinician if he experienced panic attacks, the Veteran denied experiencing them and instead reported feeling "fairly panicky" and "somewhat panicky" when waking up from his nightly nightmares.  The Board also finds it highly significant that, although the Veteran was seen as an outpatient throughout 2009 for complaints of and treatment for service-connected cancer of the larynx, he did not report - and the multiple VA clinicians who saw him for this cancer did not indicate - any reported history of panic attacks more than once a week.  Taken together, a review of all of the symptoms reported by the Veteran, and noted by the VA clinician, on VA examination in November 2008, to include his reported feelings of panic, and on subsequent VA outpatient treatment does not support assigning a higher initial rating than 30 percent prior to March 18, 2014, for service-connected PTSD.  The evidence does not indicate that, prior to this date, the Veteran experienced occupational and social impairment with reduced reliability and productivity or with deficiencies in most areas, or total occupational and social impairment (i.e., a 50, 70, or 100 percent rating under DC 9411) such that an initial rating greater than 30 percent is warranted for this time period.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, which demonstrates his entitlement to an initial rating greater than 30 percent prior to March 18, 2014, for PTSD.  Thus, the Board finds that criteria for an initial rating greater than 30 percent prior to March 18, 2014, for service-connected PTSD have not been met.

The record evidence also does not support assigning an initial rating greater than 50 percent effective March 18, 2014, for the Veteran's service-connected PTSD.  It shows that, on VA examination on March 18, 2014, the symptomatology associated with the Veteran's service-connected PTSD had worsened.  This examination indicated that the Veteran's service-connected PTSD is manifested by, at worst, occupational and social impairment with reduced reliability and productivity due to such symptoms as flashbacks, nightmares, distressing thoughts of military trauma, hypervigilance, and an exaggerated startle response.  The VA clinician noted on this VA examination that the Veteran's reported sleep disturbance might be due to PTSD or his "chronic alcohol use."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  This examiner stated that the Veteran reported no "significant changes since his initial compensation examination in November 2008."  He continued to live with his ex-wife of 20 years.  He had a good relationship with his 1 daughter, an "ok" relationship with his ex-wife, and a good relationship with his adult sister.  He also reported having some friends and going trapping and fishing as hobbies.  He had been a bartender for 44 years.  Although he reported selling the bar to his ex-wife in 2001, the VA clinician stated that a recent VA outpatient treatment note indicated that he still owned a bar.  He also "gave vague answers regarding the sale of the bar and the number of hours he works."  Mental status examination of the Veteran showed he was casually dressed with an unkempt appearance, full orientation, no suicidal or homicidal ideation, and no delusions or hallucinations.  The Veteran reported drinking 12 drinks per day.  He also had reduced his nicotine intake since cancer surgery and only smoked 3 cigarettes per day.  The VA clinician concluded that the Veteran experienced occupational and social impairment with reduced reliability and productivity due to symptomatology associated with his service-connected PTSD.  The Axis I diagnoses included PTSD.

The record evidence shows that, effective March 18, 2014, the Veteran's service-connected PTSD is manifested by, at worst, occupational and social impairment with reduced reliability and productivity (as the VA examiner concluded on VA examination conducted on that date).  It does not indicate that, effective March 18, 2014, the Veteran's service-connected PTSD was manifested by occupational and social impairment with deficiencies in most areas or total occupational and social impairment (i.e., a 70 or 100 percent rating under DC 9411) such that an initial rating greater than 50 percent is warranted for this disability on that date.  See 38 C.F.R. § 4.130, DC 9411.  The Veteran himself admitted on VA examination in March 2014 that there had been no "significant changes" in the symptomatology associated with his service-connected PTSD since his November 2008 VA examination.  It appears that the Veteran was awarded a higher initial 50 percent rating as of the date of the March 2014 VA examination based on the VA examiner's conclusion that he met the criteria for this rating on that date.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, which demonstrates his entitlement to an initial rating greater than 50 percent effective March 18, 2014, for PTSD.  Thus, the Board finds that criteria for an initial rating greater than 50 percent effective March 18, 2014, for service-connected PTSD have not been met.

The Board finally finds that consideration of additional staged ratings for the Veteran's service-connected PTSD is not warranted.  See Fenderson, 12 Vet. App. at 119.  It appears that the Veteran has experienced the same level of disability due to his service-connected PTSD for each of the time periods under consideration in this appeal.  It also appears that he was awarded a higher initial 50 percent rating effective March 18, 2014, based on worsening of his service-connected PTSD on that date (as discussed above).  Thus, consideration of additional staged ratings is not warranted.  Id.

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected PTSD.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the Veteran's service-connected PTSD are not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected PTSD during each of the time periods at issue in this appeal.  This is especially true because the 30 percent rating assigned for the Veteran's PTSD prior to March 18, 2014, contemplates moderate disability and the 50 percent rating assigned for the Veteran's PTSD effective March 18, 2014, contemplates moderately severe disability.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  Although his answers at this most recent VA examination in March 20014 were noted to be vague, it appears that the Veteran owned and worked at a bar throughout both periods of time at issue in this appeal.  He did not indicate, and the medical evidence does not show, that he was hospitalized at any time for his service-connected PTSD during either time period at issue in this appeal.  There also is no indication that the Veteran's service-connected PTSD, individually or collectively along with his other service-connected disabilities, impaired his average earning capacity during either time period at issue in this appeal.  The Veteran reported at his March 2014 VA examination that he was doing "so-so" financially and his income derived from his bartending and VA disability compensation.  See Johnson v. McDonald, No. 2013-7104 (Fed. Cir. Aug. 6, 2014)  In light of the above, the Board finds that the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial rating greater than 30 percent prior to March 18, 2014, and greater than 50 percent thereafter, for PTSD is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


